DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the request for continued examination filed 01/29/2021.
Claims 3-8, 13 and 17-23 are canceled.
Claims 28-33 are added.
Claims 1-2, 9-12, 14-16 and 24-33 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/29/2021 has been entered.

Response to Amendment/Arguments
102
Applicant contends Feeney does not disclose “wherein the public cryptographic key represents a destination for receiving a transfer of the amount of currency.” Examiner respectfully disagrees as this limitation is taught by Feeney (paras 47, 73-74, 76, 78).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-12, 14-16 and 24-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 11-12, 14-16, 24-26 and 28-34:
Step 1
Claims 11-12, 14-16, 24-26 and 28-34 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 11 recites (i.e., sets forth or describes) performing a financial transaction, an abstract idea. Specifically, but for the additional elements, Claim 11 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions.
transferring an amount of currency
Additionally, Claim 11 recites (i.e., sets forth or describes) pairing data, an abstract idea. Specifically, but for the additional elements, Claim 11 under its broadest reasonable interpretation recites the following limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind.
pairing the ... key with a ... key
Accordingly, the claim recites multiple abstract ideas. 

Step 2A Prong Two
Claim 11 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “the RAoM, the RAoM comprising at least one surface”, “on a data storage medium”, “the data storage medium to the surface of the RAoM” and “to a destination represented by the public cryptographic key” merely serve as a tool to perform an abstract idea. Also, the additional elements “private cryptographic” and “public cryptographic” generally link the use of the judicial exception to a particular technological environment, that being cryptographic keys. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 11, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” and “Storing and retrieving information in memory” are a well-understood, routine, conventional function when claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 12, 14-16, 24-26 and 28-34 further recite (i.e., set forth or describe) the abstract ideas of performing a financial transaction and pairing data. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claim 27:
Step 1
Claim 27 is directed to a computer-implemented system (i.e. machine). Therefore, this claims fall within the four statutory categories of invention.



Step 2A Prong One
Claim 27 recites (i.e., sets forth or describes) performing a financial transaction, an abstract idea. Specifically, but for the additional elements, Claim 27 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions.
transfer an amount of currency associated with the ... key
Additionally, Claim 27 recites (i.e., sets forth or describes) pairing data, an abstract idea. Specifically, but for the additional elements, Claim 27 under its broadest reasonable interpretation recites the following limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind.
a ... key or a pointer to the ... key, which is paired with a ... key
Accordingly, the claim recites multiple abstract ideas. 

Step 2A Prong Two
Claim 27 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “a RAoM comprising at least one surface”, “a data storage medium attached to the at least one surface of the RAoM”, “a computer server comprising a processor and a memory coupled to the processor, wherein the processor is configured to” and “to a destination represented by the public cryptographic key” merely serve as a tool to perform an abstract idea. Also, the additional elements “private cryptographic” and “public cryptographic” generally link the use of the judicial exception to a particular technological environment, that being cryptographic keys. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “wherein … stores …”).

Step 2B
The additional elements, taken individually and in combination, do not result in claim 27, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” and “Storing and retrieving information in memory” are a well-understood, routine, conventional function when claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 9-10, 24-26, 28-30 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter
Claim 1 recites “a data storage medium … wherein the private cryptographic key is associated with an amount of currency”. The PGPub discloses a code associated with an amount of currency (see paras 46 and 49). However, the PGPub is silent with respect to a private cryptographic key associated with an amount of currency. New matter is added.
Claim 24 recites “The method of claim 11, further comprising: obtaining a code, and validating the code”. The PGPub discloses obtaining a code and validating a code (see para 57). However, the PGPub also discloses that the embodiment of a code (dependent claim 24) and the embodiment of a private key or pointer to a private key (independent claim 11) are mutually exclusive from one another (see para 46). New matter is added.
Claim 25 recites “The method of claim 24, further comprising: determining whether the code is associated with a flag”. The PGPub discloses determining whether the code is associated with a flag (see para 57). However, the PGPub also discloses that the embodiment of a code (dependent claim 25) and the embodiment of a private key or pointer to a private key (independent claim 11) are mutually exclusive from one another (see para 46). New matter is added.
Claim 26 recites “The method of claim 24, further comprising: associating the code with a flag after obtaining the code”. The PGPub discloses associated the code with a flag after obtaining the code (see para 57). However, the PGPub also discloses that the embodiment of a code (dependent claim 26) and the embodiment of a private key or pointer to a private key (independent claim 11) are mutually exclusive from one another (see para 46). New matter is added.
Claim 28 recites “receiving a message, the message comprising an account address, the public cryptographic key, and a digital signature”. The PGPub discloses “… wherein the message includes the public key and a digital signature …” (see para 31). However, the PGPub is silent with respect to the message including an account address. New matter is added. For purposes of examination, this claim will be interpreted as follows: “receiving a message, the message comprising the public cryptographic key, and a digital signature”.
Claim 28 recites “receiving … wherein the digital signature is based on the private cryptographic key”. The PGPub discloses “… wherein the message includes … a digital signature generated using a private key belonging to the manufacturer (this private key is different than the private key that is paired with the public key)” (see para 31). However, the PGPub is silent with respect to the private key associated with the digital signature being the same private key that is paired with the public key. New matter is added.
Claim 28 recites “in response to receiving the message, transferring the amount of currency from the destination represented by the public cryptographic key to the account address”. The PGPub discloses receiving a message in step 204 (see para 31). The PGPub also discloses that in response to step 204, step 206 occurs where a manufacturer obtains a data storage medium (see para 32). However, the PGPub is silent with respect to in response to receiving the message, transferring the amount of currency from the destination represented by the public cryptographic key to the account address. New matter is added.
Claim 29 recites “wherein the message further comprises information identifying a person”. The PGPub discloses “… wherein the message includes the public key and a digital signature …” (see para 31). However, the PGPub is silent with respect to the message further comprises information identifying a person. New matter is added.
Claim 30 recites “wherein the digital signature is further based on a key from a recycling station”. The PGPub discloses “… wherein the message includes … a digital signature generated using a private key belonging to the manufacturer …” (see para 31). However, the PGPub is silent with respect to the digital signature based on a key from a recycling station. New matter is added.
Claim 33 recites “and in response … recording in a database a record comprising the pointer”. The PGPub discloses “… and records in database 310 a record indicating that the private key has been sent to the user …” (see para 44). However, the PGPub is silent with respect to this record comprising the pointer. New matter is added.
Claims 2, 9-10, 25-26 and 29-30 are also rejected as they depend from either claims 1, 24 or 28.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11-12, 14-16, 24, 27 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feeney (US 2016/0098723 A1).

Claim 1:
Feeney discloses:
at least one surface (paras 39, 77)
a data storage medium attached to the at least one surface of the RAoM (paras 74, 76-77)
wherein the data storage medium stores a private cryptographic key or a pointer to the private cryptographic key (paras 74, 76), which is paired with a public cryptographic key (paras 46-47, 57, 65, 73-74, 76)
wherein the private cryptographic key is associated with an amount of currency (paras 46-47, 63, 74, 96)
wherein the public cryptographic key represents a destination for receiving a transfer of the amount of currency (paras 47, 73-74, 76, 78)

Claim 2:
Feeney discloses all limitations of claim 1. Feeney also discloses:
wherein the data storage medium is one of: a memory chip, a label, and a radio frequency identification (RFID) tag (paras 23, 69, 74, 77)

Claim 11:
Feeney discloses:
obtaining the RAoM, the RAoM comprising at least one surface (paras 39, 77)
storing a private cryptographic key or a pointer to the private cryptographic key on a data storage medium (paras 74, 76)
pairing the private cryptographic key with a public cryptographic key (paras 46-47, 57, 65, 73-74, 76)
attaching the data storage medium to the surface of the RAoM (paras 74, 76-77)
transferring an amount of currency to a destination represented by the public cryptographic key (paras 47, 73-74, 76, 78)

Claim 12:
Feeney discloses all limitations of claim 11. Feeney also discloses:
wherein the data storage medium is one of: a memory chip, a label, and a radio frequency identification (RFID) tag (paras 23, 69, 74, 77)

Claim 14:
Feeney discloses all limitations of claim 11. Feeney also discloses:
recording the transfer of the amount of currency to the destination represented by the public cryptographic key in a transaction record of a global ledger (paras 46-47, 50, 73-74, 76, 78-79, 107)

Claim 15:
Feeney discloses all limitations of claim 14. Feeney also discloses:
wherein the global ledger is a Bitcoin public ledger (paras 62, 78-79)

Claim 16:
Feeney discloses all limitations of claim 14. Feeney also discloses:
wherein the transaction record comprises the public key and information indicating the amount of currency that was transferred (paras 46)

Claim 24:
Feeney discloses all limitations of claim 11. Feeney also discloses:
obtaining a code, and validating the code (paras 111-113, 116)

Claim 27:
Feeney discloses:
a RAoM comprising at least one surface (paras 39, 77)
a data storage medium attached to the at least one surface of the RAoM (paras 74, 76-77)
wherein the data storage medium stores a private cryptographic key or a pointer to the private cryptographic key (paras 74, 76), which is paired with a public cryptographic key (paras 46-47, 57, 65, 73-74, 76)
a computer server comprising a processor and a memory coupled to the processor, wherein the processor is configured to (Fig.1A; paras 20-21)
transfer an amount of currency associated with the private cryptographic key to a destination represented by the public cryptographic key (paras 47, 73-74, 76, 78)

Claim 31:
Feeney discloses all limitations of claim 11. Feeney also discloses:
wherein the public cryptographic key corresponds to an account number or address (para 47)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Feeney in view of Senda (US 2007/0090197 A1).

Claim 9:
Feeney teaches all limitations of claim 1. Feeney does not teach:
wherein the data storage medium is a first label attached to the at least one surface, wherein the at least one surface and the first label are disposed underneath a second label
Senda teaches:
wherein the data storage medium is a first label attached to the at least one surface, wherein the at least one surface and the first label are disposed underneath a second label (Fig.9; paras 182-192)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Feeney to include wherein the data storage medium is a first label attached to the at least one surface, wherein the at least one surface and the first label are disposed underneath a second label, as taught by Senda, in order to improve QR code security (Senda, Fig.9; paras 182-192).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Feeney in view of Hirahara (US 2007/0080804 A1).

Claim 10:
Feeney teaches all limitations of claim 1. Feeney does not teach:
wherein RAoM comprises a closed metal can, wherein the at least one surface is located inside of the can
Hirahara teaches:
wherein RAoM comprises a closed metal can, wherein the at least one surface is located inside of the can (para 23)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Feeney to include wherein RAoM comprises a closed metal can, wherein the at least one surface is located inside of the can, as taught by Hirahara, in order to improve types of products that RFID tags are concealed within (Hirahara, para 23).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Feeney in view of Ackley (US 6371375 B1).

Claim 25:
Feeney teaches all limitations of claim 24. Feeney does not teach:
determining whether the code is associated with a flag
Ackley teaches:
determining whether the code is associated with a flag (7:12-65)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Feeney to include determining whether the code is associated with a flag, as taught by Ackley because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).

Claim 26:
Feeney teaches all limitations of claim 24. Feeney does not teach:
associating the code with a flag after obtaining the code
Ackley teaches:
associating the code with a flag after obtaining the code (7:12-65)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Feeney to include associating the code with a flag after obtaining the code, as taught by Ackley because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).

Claims 28-29 is rejected under 35 U.S.C. 103 as being unpatentable over Feeney in view of Feldbaum (US 6,446,206 B1).

Claim 28:
Feeney teaches all limitations of claim 11. Feeney also teaches:
wherein the digital signature is based on the private cryptographic key (paras 46, 57)
transferring the amount of currency from the destination represented by the public cryptographic key to the account address (paras 47, 73-74, 76, 78)
Feeney does not teach:
receiving a message, the message comprising the public cryptographic key, and a digital signature; in response to receiving the message
Feldbaum teaches:
receiving a message, the message comprising the public cryptographic key, and a digital signature; in response to receiving the message (Fig.3 item 132, Fig.4, Fig.7 item 156; 6:15-29, 7:11-21, 8:29-58)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Feeney to include receiving a message, the message comprising the public cryptographic key, and a digital signature, as taught by Feldbaum, in order to improve transaction security (Feldbaum, abstract; 1:10 to 2:24).

Claim 29: 
Feeney and Feldbaum teach all limitations of claim 28. Feeney also teaches:
wherein the message further comprises information identifying a person (paras 46, 79, 93)

Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Feeney in view of Maxwell (US 2015/0227910 A1).

Claim 32:
Feeney teaches all limitations of claim 11. Feeney also teaches:
wherein the storing comprises storing the pointer to the private cryptographic key on the data storage medium (paras 74, 76)
Feeney does not teach:
receiving a message from an application, the message comprising the pointer
Maxwell teaches:
receiving a message from an application, the message comprising the pointer (paras 82-90)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Feeney to include receiving a message from an application, the message comprising the pointer, as taught by Maxwell, in order to improve payment security (Maxwell, abstract; paras 2-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arastoo (Ari) Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arastoo (Ari) Shahabi/Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685